         Case: 3:19-cv-00956-jdp Document #: 36 Filed: 03/11/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

STELLAR MANAGEMENT GROUP V,
INC.,
D/B/A QSI,
                                                      Case No. 19-cv-956-jdp
         Plaintiff and Counter Defendant,

    v.

DAYBREAK FOODS, INC.,

         Defendant and Counter Claimant.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Daybreak Foods, Inc. against plaintiff Stellar Management Group V, Inc.,

d/b/a QSI in the amount of $10,901.61.




         s/ R. Swanson, Deputy Clerk                        3/11/2021
         Peter Oppeneer, Clerk of Court                        Date
